EXHIBIT 10.57
CHANGE IN CONTROL AGREEMENT
     THIS AGREEMENT, made as of the ___ day of                     , 2008, by
and between AbitibiBowater Inc., a Delaware corporation having a mailing address
of 1155 Metcalfe Street, Suite 800, Montreal, Quebec H3B 5H2 (the
“Corporation”), and                                          (the “Executive”).
     WHEREAS, the Executive is a senior officer of the Corporation and a
management employee of a subsidiary company (“Subsidiary”) wholly owned by the
Corporation and the Corporation intends to charge any amounts paid pursuant to
this Agreement to the Subsidiary employing the Executive at the time of such
payment; and
     WHEREAS, the Executive is considered by the Board of Directors of the
Corporation (the “Board”) to be a valued member of management of the Subsidiary
and the Corporation who has outstanding skills and abilities and an extensive
background in the Corporation’s business; and
     WHEREAS, the uncertainty attendant to a Change in Control of the
Corporation may result in the departure or distraction of management personnel,
including Executive, to the detriment of the Subsidiary and the Corporation; and
     WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Corporation’s and the Subsidiary’s management, including Executive, to their
assigned duties in the event of a Change in Control of the Corporation; and
     WHEREAS, this Agreement is entered into as part of the Executive’s
compensation and to maintain or increase the profitability of the Subsidiary and
the Corporation.
     NOW THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the parties hereto agree as follows:

1.   DEFINITIONS

     The following terms shall have the meanings assigned to them below:

  (a)   “Affiliate” and “Associate” shall have the respective meanings ascribed
to such terms in Rule 12b-2 of the General Rules and Regulations under the
Exchange Act, as in effect on the date hereof.     (b)   “Base Amount” shall
mean the Executive’s annual base salary at the rate in effect on the Termination
Date.     (c)   “Beneficial Owner” of securities shall mean (i) a Person who
beneficially owns such securities, directly or indirectly, or (ii) a Person who
has the right to acquire

 



--------------------------------------------------------------------------------



 



      such securities (whether such right is exercisable immediately or only
with the passage of time) pursuant to any agreement, arrangement or
understanding (whether or not in writing) or upon the exercise of conversion
rights, exchange rights, warrants, options or otherwise.

  (d)   “Bonus Amount” shall mean an amount equal to the lesser of (i) the
average of the last two paid bonuses paid to the Executive prior to the
Termination Date under the Corporation’s annual cash incentive plan, or
(ii) 125% of the Executive’s target bonus amount in effect on the Termination
Date.     (e)   “Cause” shall mean and be limited to the Executive’s gross
negligence, willful misconduct or conviction of a felony, which has a
demonstrable and material adverse effect upon the Corporation; provided that if
Cause exists by virtue of the Executive’s gross negligence or willful misconduct
that is capable of being cured, the Corporation shall give the Executive written
notice of the alleged negligence or misconduct and if the Executive cures the
negligence or misconduct within thirty (30) days after receipt of the notice,
such Cause shall cease to exist and the Corporation shall not terminate the
Executive’s employment therefor. The Executive shall be deemed to have been
terminated for Cause as of the effective date stated in a Notice of Termination
delivered by the Corporation to the Executive, which shall not be delivered
before the end of the thirty (30) day period described in the preceding
sentence, if applicable. The Notice of Termination must be accompanied by a
certified copy of a resolution duly adopted by the affirmative vote of not less
than three-quarters (3/4) of the membership of the Board after reasonable notice
to the Executive and an opportunity for the Executive, with the Executive’s
counsel present, to be heard before the Board, finding that, in the good faith
opinion of the Board, the Executive was guilty of conduct constituting Cause
hereunder and setting forth in reasonable detail the facts and circumstances
claimed to provide the basis for the Executive’s termination.     (f)   “Change
in Control” means any of the following:

  (i)   the acquisition, directly or indirectly and by any means whatsoever, by
any person, or by a group of persons acting jointly or in concert, of that
number of Voting Shares which is equal to or greater than 50% of the total
issued and outstanding Voting Shares immediately after such acquisition;    
(ii)   the election or appointment by any holder of Voting Shares, or by any
group of holders of Voting Shares acting jointly or in concert, of a number of
members of the Board of Directors of the Corporation equal to or greater than
one half (50%) of the members of the Board of Directors;     (iii)   any
transaction or series of transactions, whether by way of reconstruction,
reorganization, consolidation, amalgamation, arrangement, merger, transfer, sale
or otherwise, whereby assets of the Corporation become the property of any other
person (other than a subsidiary of the Corporation) if

2



--------------------------------------------------------------------------------



 



      such assets which become the property of any other person have a fair
market value (net of the fair market value of any then existing liabilities of
the Corporation assumed by such other person as part of the same transaction)
equal to 50% or more of the Market Capitalization of the Corporation immediately
before such transaction; or

  (iv)   the completion of any transaction or the first of a series of
transactions which would have the same or similar effect as any transaction or
series of transactions referred to in paragraphs (i), (ii) and (iii) above.

  (g)   “Code” shall mean the United States Internal Revenue Code of 1986, as
amended.     (h)   “Corporation” shall mean AbitibiBowater Inc.; provided that,
if the Executive is employed by a subsidiary of the Corporation, “Corporation”
shall mean such subsidiary of the Corporation for purposes of references to the
Executive’s compensation and benefits, and the plans, programs and arrangements
pursuant to which compensation and benefits are provided.     (i)   “Disability”
shall mean a physical or mental condition that is defined as a disability in the
Corporation’s long term disability insurance plan covering the Executive
immediately prior to the Change in Control.     (j)   “Employer Contributions”
shall mean an amount equal to the maximum contributions (including any employer
match and additional company contributions) the Corporation could have made
(regardless of actual circumstances) on the Executive’s behalf to the
Corporation’s Statutory and non-Statutory defined contribution plans for the
fiscal year in which the Executive’s Termination Date occurs. Elective deferrals
of amounts included in the Base Amount or Bonus Amount shall not be included in
Employer Contributions, but the amount of matching contributions shall be
calculated as if the Executive made the maximum amount of elective deferrals
permitted.     (k)   “Exchange Act” shall mean the United States Securities
Exchange Act of 1934, as amended.     (l)   “Good Reason” shall mean:

  (i)   a material change in the Executive’s status, title, position or
responsibilities (including in reporting line relationships) that represents a
substantial adverse change from the Executive’s status, title, position or
responsibilities as in effect immediately preceding the date of a Change in
Control or at any time within twenty-four (24) months thereafter; the assignment
to the Executive of any duties or responsibilities that are materially
inconsistent with the Executive’s status, title, position or responsibilities as
in effect immediately preceding the date of a Change in Control or at any time
within twenty-four (24) months thereafter; or any removal of the Executive from
or failure to reappoint or reelect the

3



--------------------------------------------------------------------------------



 



      Executive to any material office or position held immediately preceding
the date of a Change in Control; or at any time within twenty-four (24) months
thereafter.

  (ii)   a material reduction in compensation and benefits, in the aggregate,
(in terms of benefit levels and/or reward opportunities which opportunities will
be evaluated in light of the performance requirements therefor) to those
provided for under the employee compensation and benefit plans, programs and
practices in which the Executive was participating immediately preceding the
date of the Change in Control or at any time within twenty-four (24) months
thereafter;     (iii)   a material reduction of the Executive’s salary as in
effect immediately preceding the date of the Change in Control or any time
within twenty-four (24) months thereafter;     (iv)   a failure by the
Corporation to obtain from any Successor its assent to this Agreement
contemplated by Section 14 hereof; or     (v)   a material change in the
geographic location at which the Executive is to perform services on behalf of
the Corporation from the location immediately prior to the Change in Control.

  (m)   “Market Capitalization of the Corporation” at any time means the product
of (i) the number of outstanding common shares of the Corporation at that time,
and (ii) the average of the closing prices for the common shares of the
Corporation on the principal securities exchange (in terms of volume of trading)
on which the common shares of the Corporation are listed at that time for each
of the last 10 business days prior to such time on which the common shares of
the Corporation traded on such securities exchange.     (n)   “Notice of
Termination” shall mean a notice sent by either the Executive or the Corporation
to the other party terminating the Executive’s employment as of a certain date
and setting forth the reasons therefor.     (o)   “Pension Make-up” shall mean
an amount equal to the value of three times the normal and supplementary pension
benefits in effect on the Termination Date according to the terms of the
Corporation’s (or its Subsidiary’s) registered pension plans and its
supplemental plans or according to similar provisions of any successor plans, of
which the Executive is a member at the Termination Date (the “Retirement
Plans”). The Executive’s total pension entitlement and retirement options will
be determined on the basis that the Executive had three years of credited
service and age under the Retirement Plans at his Termination Date (over and
above his actual years of credited service as otherwise determined). In
addition, such additional years of service shall be included for the purpose of
determining final or best average earnings assuming that the Executive’s monthly
rate of salary at the Termination Date would have continued unchanged during the

4



--------------------------------------------------------------------------------



 



      period of additional service. For Retirement Plans that include
performance bonuses in the definition of pensionable earnings, the average of
the highest three pensionnable bonuses earned in the five years immediately
prior to the Termination Date shall be used for calculating the bonuses for each
year during the severance period used for the purpose of determining final or
best average earnings. Any portion of the total Pension Make-up of the Executive
not eligible to be paid under provisions of the registered pension plans of the
Corporation shall be payable as supplementary payments. The Pension Make-up is
only applicable to Executives who were previously covered by a Prior Abitibi
Agreement.

  (p)   “Person” shall mean any individual, corporation, partnership, group,
association or other “person” as such term is used in Sections 13(d) and 14(d)
of the Exchange Act.     (q)   “Prior Abitibi Agreement” shall mean a Severance
Compensation Agreement granted by Abitibi-Consolidated Inc. and assumed by the
Corporation.     (r)   “Statutory Plan” shall mean a retirement plan that is
intended to be qualified (for purposes of United States tax law) or registered
(for purposes of Canadian tax law), as the case may be.     (s)   “Successor”
shall mean the direct or indirect successor by purchase, merger, consolidation
or otherwise, to all or substantially all of the business and/or assets of the
Corporation.     (t)   “Termination Date” shall mean (i) in the case of the
Executive’s death, the date of death, (ii) in the case of a termination by the
Executive in accordance with Section 3, the last day of employment as set forth
in the Notice of Termination given by the Executive, (iii) in the case of a
termination by the Corporation for Cause, a date not less than thirty (30) days
after receipt of the Notice of Termination by the Executive, (iv) in the case of
a termination by the Corporation due to the Executive’s Disability, the date not
less than thirty (30) days after receipt of the Notice of Termination by the
Executive, provided that the Executive shall not have returned to the full-time
performance of duties within thirty (30) days after such receipt, and (v) in all
other cases, the date specified in the Notice of Termination or if no Notice of
Termination is sent, the last day of the Executive’s active employment (an
Executive receiving periodic severance pay is no longer considered employed for
the purposes of this Agreement).     (u)   “Voting Shares” means any securities
of the Corporation ordinarily carrying the right to vote at elections of
directors.

2.   TERM OF AGREEMENT

This Agreement shall commence as of the date hereof and terminate on the
occurrence of any of the following events: (i) the date of death of the
Executive; (ii) voluntary

5



--------------------------------------------------------------------------------



 



resignation by the Executive from the Corporation otherwise than in response to
a Good Reason; (iii) the giving of notice by the Corporation in the event of
Disability; (iv) termination for Cause; (v) termination of employment of the
executive at any time when there has been no Change of Control or more than two
years after the immediately preceding Change of Control; (vi) termination of
this Agreement by the Corporation in accordance with Section 17; or
(vii) satisfaction by the Corporation of its obligations under Section 4 of this
Agreement in the event of termination of the Executive in the circumstances
contemplated by Section 4. The specific date of termination shall be as set
forth in the definition of Termination Date.
For greater certainty, Section 4 applies with respect to each separate Change of
Control until the Agreement has been terminated. In addition, with respect to a
particular Change of Control, Section 4 expires twenty-four (24) months
following such Change of Control unless this Agreement is otherwise terminated.

3.   EXECUTIVE’S RIGHT OF TERMINATION

After a Change in Control and for twenty-four (24) months thereafter, the
Executive shall have the right to terminate employment for Good Reason as set
forth below. If the Executive’s employment is terminated in accordance with the
provision of this Section 3, the Executive shall be entitled to the compensation
and benefits described in Section 4 below. In order to resign for Good Reason,
the Executive must notify the Corporation in writing not more than thirty
(30) days after the occurrence of one or more events asserted to constitute Good
Reason, describing such event or events in reasonable detail (a “Good Reason
Notice”). If the Corporation fails to cure all events identified in the Good
Reason Notice within thirty (30) days after receiving the Good Reason Notice by
restoring the Executive to the position he would have been in had the event not
occurred (including payment of any lost compensation or benefits), the Executive
may resign for Good Reason by submitting a Notice of Termination not more than
one hundred eighty (180) days after the end of such thirty (30) day period. For
avoidance of doubt, the failure of the Executive to notify the Corporation of an
event constituting Good Reason, or to resign as a result of such event having
occurred and not having been cured, shall not constitute a waiver of any of the
Executive’s other rights with respect to such event, including without
limitation the right to maintain an action for breach of contract, or preclude
the Executive from resigning for Good Reason upon the subsequent occurrence of
any of the events described above, including an event of the same type.

4.   COMPENSATION UPON CHANGE IN CONTROL FOLLOWED BY CERTAIN TERMINATIONS

If the Executive’s employment with the Corporation shall be terminated within
twenty-four (24) months following a Change in Control (i) by the Corporation for
any reason other than for Cause or Disability, or (ii) by the Executive for Good
Reason pursuant to Section 3, the Executive shall be entitled to the
compensation and benefits set forth in this Section 4. If either a Notice of
Termination is given by the Company, or an event constituting the basis for the
Executive’s resignation for Good Reason occurs (and is not

6



--------------------------------------------------------------------------------



 



subsequently cured within thirty (30) days as described above) prior to the end
of such twenty-four (24) month period, the Executive’s termination shall be
considered to have terminated within such twenty-four (24) month period
regardless of the actual Termination Date.
If a qualifying termination occurs, the Executive shall be entitled to the
following as of the applicable Termination Date:

  (a)   A single lump sum, paid as soon as practicable, but in no event later
than sixty (60) days after the Executive’s Termination Date, equal to the sum of
the following less applicable withholding taxes:

  (i)   an amount equal to the Base Amount multiplied by [one, two or three];  
  (ii)   an amount equal to the Bonus Amount multiplied by [one, two or three];
    (iii)   either an amount equal to (i) the Employer Contributions multiplied
by [one, two or three]; or (ii) the Pension Make-up (only applicable to
Executives formerly covered by a Prior Abitibi Agreement), and     (iv)   a cash
payment of $20,000 in lieu of individual outplacement services.

  (b)   As of the Executive’s Termination Date, the Executive (and the
Executive’s spouse or surviving spouse and dependents) will be provided health
care (including medical, prescription drug and dental) and life insurance
coverage provided by the Corporation to executives as of the date of the Change
in Control for the earlier of [twelve (12), twenty-four (24) or thirty-six (36)
months] after the Termination Date or the date on which the Executive is covered
by a subsequent employers’ health care and life insurance programs. The amount
of premiums that the Executive is required to pay for such coverage shall not
exceed the amount paid by executives who are active employees on the Termination
Date and thereafter. If and to the extent that the benefits described in this
paragraph cannot be provided under the Corporation’s plans or programs the lump
sum payment described in subsection (a) shall be increased by an amount
calculated so that the amount of such payment after payment of all applicable
income taxes equals the present value of the difference between the full premium
cost without employer subsidy of the lost benefits and the amount of premium the
executive would have been required to pay. Anything else contained herein to the
contrary notwithstanding, any amount payable to the executive as reimbursement
for any health care expense shall be paid not later than the end of the year
following the year in which such expense is incurred; provided that the
foregoing is included

7



--------------------------------------------------------------------------------



 



      solely to satisfy the requirements of Code Section 409A and shall not be
construed to justify paying such reimbursement at a time later than it would
otherwise have been paid.

5.   EQUITY AWARDS

If, upon a Change in Control, the Executive holds options for the purchase of
shares, or restricted shares or restricted share units (“Equity Awards”), all
Equity Awards so held shall, unless the Executive breaches the terms of
Section 10 hereof, (i) immediately vest to the extent they have not already
vested at such date and (ii) continue to be held, in all cases, notwithstanding
the terms of the Equity Award plans, on the same terms and conditions as if the
Executive continued to be employed by the Corporation.

6.   LOANS

If on the Termination Date the Executive owes any money to the Corporation
pursuant to loans to the Executive, such loans shall, notwithstanding the terms
of any other agreement between the Corporation and the Executive respecting
these loans, be offset against amounts owed to the Executive pursuant to
Section 4.

7.   DISABILITY

In the event of Disability of the Executive, the Agreement may be terminated by
the Corporation on thirty days’ notice. Notwithstanding anything contained in
this Section 7, the Executive shall be entitled to all benefits provided under
the disability and pension plans of the Corporation applicable to the Executive
at the date of Disability.

8.   NO MITIGATION REQUIRED

The Executive shall not be required to mitigate the amount of any payment
provided for in this Agreement, nor shall any payment or benefit provided for in
this Agreement be offset by any compensation earned by the Executive as the
result of employment by another employer, by retirement benefits (provided that
the foregoing shall not cause Section 4 to result in a duplication of benefits
provided under any retirement plan), or otherwise, other than pursuant to
Section 6.

9.   INTEREST

If any payment to the Executive required by this Agreement is not made within
the time for such payment specified herein, the Corporation shall pay to the
Executive interest on such payment at the rate of the Lipper Money Market Fund
Index from the date such payment is payable under the terms hereof until paid.

10.   NON-COMPETE

  (a)   If the Executive receives the payments and benefits described in
Section 4, then the Executive will not for a period of two (2) years beginning
on the Termination Date (the “Noncompete Period”), without written approval of
the Chief Executive

8



--------------------------------------------------------------------------------



 



      Officer or, in the case of the Chief Executive Officer, the Board of
Directors, undertake or carry on, either alone or in partnership, or either on
his own account or on behalf of or as agent or employee or director of any
person or persons, firm or corporation (other than the Corporation), or be
employed or interested or engaged (other than as a holder of securities of not
more than five percent (5%) of the stock or equity of any corporation the
capital stock of which is publicly traded) in any business in competition with
that carried on by the Corporation or any Subsidiary at the Termination Date, or
any business in which the Corporation or any Subsidiary has invested significant
start-up expenses, including research and development, at the Termination Date.

  (b)   During the Noncompete Period, Executive shall not, directly or
indirectly through another person, (i) induce or attempt to induce any employee
of the Corporation or any Subsidiary to leave the employ of such person, or in
any way interfere with the relationship between the Corporation or any
Subsidiary and any employee thereof, (ii) hire any person who was an employee of
the Corporation or any Subsidiary at any time during the Term or (iii) induce or
attempt to induce any customer, supplier, licensee, licensor, franchisee or
other business relation of the Corporation or any Subsidiary to cease doing
business with any such entity, or in any way interfere with the relationship
between any such customer, supplier, licensee, licensor, franchisee or business
relation and the Corporation or any Subsidiary (including, without limitation,
making any statement which is intended or reasonably calculated to disparage or
discredit the Corporation or any Subsidiary).     (c)   If, at the time of
enforcement of this Section 10, a court shall hold that the duration, scope or
area restrictions stated herein are unreasonable under circumstances then
existing, the parties agree that the maximum duration, scope or area reasonable
under such circumstances shall be reduced and substituted for the stated
duration, scope or area and that the court shall be allowed to revise the
restrictions contained herein to reduce the maximum period, scope and area to
that permitted by law. Executive acknowledges that the restrictions contained in
this Section 10 are reasonable and that he has reviewed the provisions of this
Agreement with his legal counsel.     (d)   In the event of the breach or a
threatened breach by Executive of any of the provisions of this Section 10, the
Corporation, in addition and supplementary to other rights and remedies existing
in its favor, shall be entitled to specific performance and/or injunctive or
other equitable relief from a court of competent jurisdiction in order to
enforce or prevent any violations of the provisions hereof (without posting a
bond or other security). In addition, in the event of a breach or violation by
Executive of this Section 10, the Noncompete Period shall be tolled until such
breach or violation has been cured.     (e)   For purposes of this Section 10,
the term “Subsidiary” shall mean any corporation or other entity of which the
equity securities or other ownership interests having the voting power to elect
a majority of the board of directors or

9



--------------------------------------------------------------------------------



 



other governing body are, at the time of determination, owned by the
Corporation, directly or through one or more Subsidiaries.

  (f)   The parties stipulate and agree that the amount to be paid to the
Executive pursuant to Section 4 may constitute, in whole or in part,
consideration for his agreement not to compete.

11.   EXECUTIVE’S EXPENSES

The Corporation shall pay or reimburse the Executive for all costs, including
reasonable attorney’s, accountants’ and actuary’s fees and expenses, incurred by
the Executive (i) to confirm the Executive’s rights to and amounts of payments
hereunder, (ii) to contest or dispute any termination of the Executive’s
employment following a Change in Control or seek to obtain or enforce any right
or benefit provided by this Agreement in litigation or arbitration, or (iii) in
connection with any audit by a taxing authority related to any payment or
benefit hereunder, or any subsequent contest or litigation relating to the tax
treatment of such payment or benefit. Notwithstanding the foregoing, if the
Executive does not prevail in a lawsuit or arbitration pertaining to this
Agreement, the Executive shall repay to the Corporation all fees and expenses
relating to such proceeding that have been previously paid by the Corporation.

12.   CODE SECTION 409A

Any amounts payable under this Agreement that are determined to be vested
deferred compensation under Code Section 409A shall be paid in a lump sum as of
the first day of the seventh month following the Executive’s Termination Date.
In the event that the Corporation reasonably determines that all or a portion of
any payment to be paid to the Executive pursuant to this Agreement constitutes a
substitute for purposes of Section 409A of the Code for any payment under any
other agreement that is a form of deferred compensation subject to Section 409A,
such amount shall be paid at the same time and in the same form as the payment
of deferred compensation for which it is a substitute.

13.   CODE SECTION 280G

Notwithstanding any other provision of this Agreement, if any payment to or for
the benefit of the Executive under this Agreement either alone or together with
other payments to or for the benefit of the Executive would constitute a
“parachute payment” (as defined in Section 280G of the Code), the payments under
this Agreement shall be reduced to the largest amount that will eliminate both
the imposition of the excise tax imposed by Section 4999 of the Code and the
disallowance of deductions to the Corporation or its Subsidiaries under Section
280G of the Code for any such payments. The amount and method of any reduction
in the payments under this Agreement pursuant to this Section 13 shall be as
reasonably determined by the Board or a committee thereof.

10



--------------------------------------------------------------------------------



 



14.   BINDING AGREEMENT

This Agreement shall inure to the benefit of and be enforceable by the
Executive, and the Executive’s heirs, executors, administrators, successors and
assigns. This Agreement shall be binding upon the Corporation, its Successors
and assigns. The Corporation shall require any Successor to assume and agree to
perform this Agreement in accordance with its terms. The Corporation shall
obtain such assumption and agreement prior to the effectiveness of any such
succession.

15.   NOTICE

Any notices and all other communications provided for herein shall be in writing
and shall be delivered personally or sent by facsimile transmission (with
written confirmation sent at the same time), prepaid air courier or prepaid
certified or registered mail. Any such notice shall be deemed to have been given
(a) when received, if delivered in person, sent by facsimile transmission, or
sent by prepaid air courier, or (b) three (3) business days following the
mailing thereof, if mailed by prepaid certified or registered mail, return
receipt requested, addressed to the respective addresses set forth on the first
page of this Agreement or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notices of
change of address shall be effective only upon receipt. All notices to the
Corporation shall be addressed to the attention of the Board with a copy to the
Corporate Secretary.

16.   SOLE SEVERANCE; OTHER BENEFITS

If the Executive receives the payments and benefits due under Section 4, such
payments and benefits shall be in lieu of any other severance amounts to which
the Executive may be entitled under any other severance arrangement, including
under any employment agreement, severance pay plan, or applicable legislation
entitling the Executive to severance benefits. For greater certainty, the
payments under Section 4 are in satisfaction of the Executive’s entitlement to a
retiring allowance. However, the parties acknowledge that the benefits paid
hereunder are only exclusive as to other severance payments and that the
Executive may be entitled to other benefits or payments triggered by a Change in
Control under certain other of the Corporation’s benefit or compensation
arrangements, including, without limitation, any long term incentive plans or
equity incentive award plans. This Agreement supercedes any prior agreement
previously in effect between the Executive and the Corporation or its
predecessors providing for any payments to Executive following a change in
control (however defined) except as provided in the following sentence. Any
Prior Abitibi Agreements shall continue to be in effect until October 29, 2009,
only as they apply to the combination transaction of Abitibi-Consolidated Inc.
and Bowater Incorporated.

17.   AMENDMENTS; WAIVERS

Except as otherwise provided below, no provision of this Agreement may be
modified, waived or discharged, except in a writing specifically referring to
such provision and signed by the party against which enforcement of such
modification, waiver or discharge

11



--------------------------------------------------------------------------------



 



is sought. No waiver by either party hereto of the breach of any condition or
provision of this Agreement shall be deemed a waiver of any other condition or
provision at the same or any other time. Notwithstanding the foregoing, the
Board or a committee thereof may amend (or terminate) this Agreement if (a) the
Board or such committee reasonably and in good faith determines that such
amendment is necessary either (i) to comply with the requirements of
Section 409A of the Code or any other applicable law or regulation applicable to
the Corporation or (ii) to conform the Agreement to prevailing corporate
practices for companies comparable to the Corporation, provided any such
amendment or termination is not adopted less than ninety (90) days prior to or
after a Change in Control, (b) the same amendment is made to all other Change in
Control Agreements between the Corporation and similarly situated executives,
and (c) the Executive is notified in writing of the amendment and the reason for
its adoption not more than thirty (30) days after it is adopted.

18.   GOVERNING LAW

The validity, interpretation, construction and performance of this Agreement
shall be governed by the substantive laws of the State of Delaware if the
Executive is a United States resident for tax purposes or the Province of Quebec
if the Executive is a Canadian resident for tax purposes, without regard to the
choice of law provisions thereof. The present agreement has been drafted in
English at the request of the Executive. La présente entente a été rédigée en
anglais à la demande de l’employé.

19.   CONFIDENTIAL INFORMATION

In the event of termination of employment of the Executive, the Executive agrees
to keep confidential all information of a confidential or proprietary nature
concerning the Corporation, its subsidiaries and affiliates and their respective
operations, assets, finances, business and affairs and further agrees not to use
such information for personal advantage, provided that nothing herein shall
prevent disclosure of information which is publicly available or which is
required to be disclosed under appropriate statutes, rules or law or legal
process.

20.   VALIDITY

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.

21.   ARBITRATION

To the extent that any disagreement, claim or litigation involving this
agreement, between the parties is not settled by the parties involved, it shall
be submitted for final, binding arbitration in the city nearest to the
Executive’s residence. If the Executive resides in the United States,
arbitration must take place at an office of the American Arbitration Association
by one arbitrator in accordance with the rules of the American Arbitration
Association for the resolution of employment disputes then in effect. If the
Executive resides in Canada, then arbitration must be in accordance with the
arbitration provisions

12



--------------------------------------------------------------------------------



 



contained in the Quebec Code of Civil Procedure; and if the parties so agree,
they may appoint a single arbitrator instead of three arbitrators as set forth
in the Code of Civil Procedure. Judgment may be entered on the arbitrator’s
award in any court having jurisdiction. The Corporation hereby waives its right
to contest the personal jurisdiction or venue of any court, federal, state or
provincial in an action brought to enforce this Agreement or any award of an
arbitrator hereunder which action is brought in the jurisdiction in which such
arbitration was conducted, or, if no arbitration was elected, in which
arbitration could have been conducted pursuant to this Section 21.
The reasonable fees and expenses of the arbitrator or arbitrators and those of
the lawyers retained by the Executive shall be advanced and defrayed by the
Corporation. However, if the final arbitration decision or award is rendered in
favor of the Corporation, the Executive shall repay to the Company, within
thirty (30) days following a documented, written request to this effect, the
fees and expenses paid to the lawyers of the Executive and half of the fees and
expenses paid to the arbitrator or arbitrators.

22.   COUNTERPARTS

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the day and year first above written.

                  ABITIBIBOWATER INC.    
 
           
 
  By        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                EXECUTIVE    
 
           
 
                     
 
  Name:        
 
           

13